Case 18-32805-sgj11 Doc 46 Filed 12/12/18          Entered 12/12/18 18:08:52       Page 1 of 13



Joe E. Marshall
Texas Bar No. 13031100
MARSHALL LAW
3131 McKinney Ave., Ste. 600
Dallas, Texas 75204
Telephone: (214) 579-9173
jmarshall@marshalllaw.net

ATTORNEY FOR
JASON RAE, CHAPTER 11 TRUSTEE

                    IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

IN RE:                                      §
                                            §       Case No. 18-32805-SGJ-11
DIVINE DINING, LLC,                         §
                                            §       Chapter 11
       DEBTOR.                              §
                                            §       Hearing Date: January 7, 2019
                                            §       Hearing Time: 1:30 p.m.
                                            §

 MOTION TO APPROVE (A) SALE AND ASSIGNMENT PROCEDURES AND BID
 PROTECTIONS IN CONNECTION WITH SALE OF ASSETS AND ASSUMPTION
 AND ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES,
  (B) NOTICE PROCEDURES AND SETTING DATE FOR AUCTION AND SALE
 HEARING, AND (C) THE SALE OF ASSETS FREE AND CLEAR OF ALL LIENS,
           CLAIMS AND INTERESTS, AND (D) RELATED RELIEF

TO THE HONORABLE STACEY G. C. JERNIGAN, U.S. BANKRUPTCY JUDGE:

       COMES NOW Jason Rae, the duly appointed Chapter 11 trustee (the “Trustee”) in the

above-captioned case (the “Bankruptcy Case”), and files this Motion to Approve (A) Sale and

Assignment Procedures and Bid Protections in Connection with Sale of Assets and Assumption

and Assignment of Executory Contracts and Unexpired Leases, (B) Notice Procedures and Setting

Date for Auction and Sale Hearing, (C) the Sale of Assets Free and Clear of all Liens, Claims and

Interests, and (D) Related Relief (the “Sale Motion”).

       Through this Sale Motion, the Trustee initially seeks an interim order approving (i) the



MOTION TO APPROVE SALE PROCEDURES AND SALE OF ASSETS                                  Page 1 of 13
Case 18-32805-sgj11 Doc 46 Filed 12/12/18                 Entered 12/12/18 18:08:52             Page 2 of 13



procedures for the bidding on, and sale of, all or substantially all of the estate’s assets and the

assumption and assignment of unexpired leases and executory contracts, and (ii) scheduling the

auction and a final sale hearing (“Sale Hearing”) for approval of the sale. At the Sale Hearing,

the Trustee is seeking a final order on the Sale Motion authorizing the Trustee to sell the Divine

Dining Assets (defined hereinbelow) to the highest bidder free and clear of all liens, claims,

interests and encumbrances and the assumption and assignment of all designated executory

contracts. In support of the Motion, the Trustee would respectfully show the following.

                               I.        JURISDICTION AND VENUE

        1.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334 and

11 U.S.C. §§ 363 and 365. Consideration of this action is a core proceeding pursuant to 28 U.S.C.

§ 157(b).

                   II.      FACTUAL AND PROCEDURAL BACKGROUND

        2.       On August 27, 2018 (the “Petition Date”), Divine Dining, LLC (the “Debtor”) 1

commenced this Bankruptcy Case by filing a voluntary petition for relief under Chapter 11 of Title

11 of the United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”).

        3.       On August 31, 2018, the Court entered its Order for Appointment of a Chapter 11

Trustee in the Bankruptcy Case. The U.S. Trustee thereafter appointed Jason Rae to act in that

capacity and the Court approved the appointment.

        4.       The Trustee is authorized to manage the Debtor’s assets and operations and to sell

the Divine Dining Assets and assume and assign all executory contracts related thereto subject to

this Court’s approval.

        5.       The Debtor’s principal place of business is located at 1311 W. Airport Freeway,


1
  The voluntary petition was filed by the receiver appointed in Cause No. 18-03705/18-04074 by agreement among
the Debtor’s owners, landlord and franchisor.

MOTION TO APPROVE SALE PROCEDURES AND SALE OF ASSETS                                               Page 2 of 13
Case 18-32805-sgj11 Doc 46 Filed 12/12/18            Entered 12/12/18 18:08:52         Page 3 of 13



Irving, Texas, subject to a nonresidential real property lease dated November 30, 2011 between

the Debtor, as tenant, and Adelphi Group, Ltd., a Texas limited partnership, as landlord (the

“Landlord”)(the lease, together with all amendments and addendum thereto are collectively

referred to as the “Lease”). The Debtor is also a party to that certain Franchise Agreement dated

October 4, 2011 (“Franchise Agreement”) under which the business is operated as a Taco Casa

franchisee for Mr. Roy Upshaw (the “Franchisor”). In addition to its rights under the Franchise

Agreement and Lease, the Trustee is in possession, and the estate owns, certain inventory, furniture

and equipment and related personal property that is utilized in the operation of the business, as

well as general intangibles, including accounts receivable, customer lists, and business goodwill

(collectively, all such assets of the estate except for the “Excluded Assets,” shall constitute the

“Divine Dining Assets”).

       6.      The assets which are not being offered for sale during this process include (i) cash

on hand at the time of closing, (ii) accounts receivable as of the date of closing only to the extent

such accounts are comprised of merchant credit card receipts necessary to cover the amount of

accrued and unpaid expenses for the business operations and the costs of administration for the

Bankruptcy Case as of the closing date, (iii) estate claims and causes of action against third parties

including claims and actions under Chapter 5 of the Bankruptcy Code, and (iv) any and all

executory contracts or leases not expressly assumed or assigned or rejected as of the date of

Closing (the “Excluded Assets”).

       7.      Prior to the filing of the Bankruptcy Case, the Debtor, acting by and through the

Receiver, entered into that certain Asset Purchase Agreement dated August 27, 2018 with North

Texas Taco Casa, LLC (“Purchaser”), which provided for the sale of the Divine Dining Assets

and assignment of certain executory contracts through a sale in the Bankruptcy Case pursuant to



MOTION TO APPROVE SALE PROCEDURES AND SALE OF ASSETS                                      Page 3 of 13
Case 18-32805-sgj11 Doc 46 Filed 12/12/18               Entered 12/12/18 18:08:52    Page 4 of 13



Bankruptcy Code Sections 363 and 365. According to the Receiver, she contacted the Franchisor,

the prior owners of the Debtor, the Landlord and numerous other franchisees of Taco Casa

restaurants in an attempt to identify potential purchasers of the Divine Dining Assets who would

have the financial wherewithal and realistically qualify as a franchisee. In connection with those

efforts, the Purchaser was the only party at that point willing to make an offer and negotiate with

the Receiver.

        8.      Subsequent to his appointment, the Trustee negotiated with Purchaser to secure the

proposed purchase of the Divine Dining Assets on terms providing for more clarity on the sale and

a more favorable outcome for all parties and memorialized such terms in an Amendment to the

Purchase Agreement dated November 1, 2018 (the original Asset Purchase Agreement with

Purchaser, together with the foregoing Amendment to the Purchase Agreement are collectively

referred to herein as the “Purchase Agreement”). The Purchaser is not an insider of the Debtor

and has no prior relationship with the Trustee. The Trustee and Purchaser engaged in arms-length

negotiations and the proposed sale under the Purchaser Agreement is a good faith offer for the

Divine Dining Assets in the opinion of the Trustee based on his business judgment.

        9.      The Trustee believes, in his reasonable business judgment that an immediate sale

to the Purchaser pursuant to the Purchase Agreement, or to a qualified bidder on more favorable

terms, is in the best interest of the Estate and its creditors.

                                   III.    RELIEF REQUESTED

        10.     Pursuant to sections 105(a), 363, 365, 503, and 507 of the Bankruptcy Code, and

Rules 2002, 6004, 6006, and 9007 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), the Trustee is initially requesting approval of procedures to govern (A) an

expeditious and efficient bidding, auction and sale process for the Divine Dining Assets, and (B)

the assumption and assignment of the Franchise Agreement and Lease and any other relevant

MOTION TO APPROVE SALE PROCEDURES AND SALE OF ASSETS                                    Page 4 of 13
Case 18-32805-sgj11 Doc 46 Filed 12/12/18             Entered 12/12/18 18:08:52         Page 5 of 13



executory contracts and unexpired leases designated as part of the sale (collectively, the

“Restaurant Contracts”) to the successful bidder and on terms approved by the Court, including,

without limitation, the fixing of required cure amounts for the Restaurant Contracts in accordance

with Section 365(b) of the Bankruptcy Code. The Trustee believes that the procedures proposed

herein will maximize the value of the Divine Dining Assets and ensure an effective and efficient

process that will culminate in the sale of all, or substantially all, of the Divine Dining Assets and

the assumption and assignment of the Restaurant Contracts (the “Sale”). At the closing of the

Sale, all net sale proceeds shall be deposited into an account maintained by the Trustee for the

benefit of the estate, and all valid prepetition liens and/or security interests against the Divine

Dining Assets, if any, shall attach to such sale proceeds in the same priority as they attached against

the Divine Dining Assets with the exception of any valid and enforceable liens of the Landlord

against personal property fixtures and secured debt assumed by the Purchaser and identified as

part of the Sale. The sale proceeds shall only be distributed upon further order of the Bankruptcy

Court except for funds required to pay the normal and necessary costs incurred by the Trustee in

the operation of any remaining assets for the estate and administration of the Bankruptcy Case.

       11.      For purposes of the initial hearing, the Trustee requests that the Court enter an Order

approving (a) the form and manner of the notice of the sale in the form attached hereto as Exhibit

“A” (the “Sale Notice”), which includes the respective dates, times and places for an auction of

the Divine Dining Assets (the “Auction”) and the Sale Hearing, and (b) the details, requirements

and deadlines related to the qualification of bids and bidders, the assumption and assignment of

the Restaurant Contracts, and the procedures for the bidding and auction for the sale of the Divine

Dining Assets, substantially in the form attached hereto as Exhibit “A-1” (the “Sale

Procedures”).



MOTION TO APPROVE SALE PROCEDURES AND SALE OF ASSETS                                       Page 5 of 13
Case 18-32805-sgj11 Doc 46 Filed 12/12/18             Entered 12/12/18 18:08:52          Page 6 of 13



A.     Sale and Contract Assignment Notice

       12.     Bankruptcy Rule 2002(a) provides, in relevant part, that all creditors must be given

at least twenty-one (21) days’ notice by mail of a proposed use, sale or lease of property of the

estate other than in the ordinary course of business. Further, Bankruptcy Rule 2002(c) sets forth

that such notices must include the time and place of any sale, the terms and conditions of such sale,

and the time fixed for filing objections.

       13.     The Sale Notice (a) contains the type of information required under Bankruptcy

Rule 2002; (b) includes the applicable procedures for the Sale; and (c) is reasonably calculated to

provide due, adequate and timely notice to all creditors and interested parties of (i) the auction of

the Divine Dining Assets, (ii) the Sale Procedures, (iii) the terms and authority under which the

Trustee can assume and assign the Restaurant Contracts, (iv) the deadlines to object to the Sale

and assumption and assignment of the Restaurant Contracts, and (v) the date and time of the Sale

Hearing. Accordingly, the Trustee requests that this Court approve the form and content of the

Sale Notice.

       14.     Within three (3) business days after the Court enters an Order approving the Sale

Procedures under this Motion, the Trustee shall serve the Sale Notice by (a) first class United

States mail, postage prepaid on (i) the parties identified upon the Master Creditor Matrix for this

Bankruptcy Case (who do not receive electronic notice) at the addresses set forth therein, (ii) the

parties that have filed a proof of claim or Notice of Appearance in this Bankruptcy Case at the

addresses set forth in the respective filing, and (iii) any other parties who have expressed an interest

in acquiring any of the Divine Dining Assets; and (b) the Court’s ECF notification system upon

those parties receiving electronic notice by such system. Service of such Sale Notice is proper,

due, timely, good, and sufficient notice of, among other things, the Sale Procedures, the Auction,



MOTION TO APPROVE SALE PROCEDURES AND SALE OF ASSETS                                        Page 6 of 13
Case 18-32805-sgj11 Doc 46 Filed 12/12/18             Entered 12/12/18 18:08:52         Page 7 of 13



the Assumption and Assignment of the Restaurant Contracts, the proposed Sale, and the procedure

and requirements for objecting thereto.

       15.     In accordance with Bankruptcy Rules 2002 and 6006, the Trustee must provide

notice of (a) the potential assumption and assignment of executory contracts and unexpired

leases, (b) the maximum amount that the Trustee may cause a potential purchaser to pay to cure

all defaults, if any, and to pay all losses that have resulted from defaults, under executory contracts

and unexpired leases that the Trustee proposes to assume and assign (collectively, the “Cure

Amounts”), and (c) the deadline to file objections to such assumption and assignment, the

maximum Cure Amounts related to existing defaults and the ability of the purchaser to provide

adequate assurance of the future performance.

       16.     Pursuant to the Purchase Agreement, the Trustee is proposing to assume and assign

the Lease and Franchise Agreement to the Purchaser as part of the Sale. At this time, the Trustee

is not aware of any other executory contracts that will be assumed and assigned to the Purchaser

or any party offering a higher and better price for the Divine Dining Assets. If potential purchasers

identify other executory contracts, further notice will be provided to the parties to those contracts

with the proposed cure amounts and time periods for objections.            The Lease and Franchise

Agreement, along with the maximum Cure Amounts required to be paid by any purchaser, are set

forth in the schedule attached hereto as Exhibit “B.”

B.     Objections to the Sale and Assumption and Assignment of the Restaurant Contracts

       17.     The Trustee requests that the following procedures be approved with respect to the

Sale, assumption and assignment of the Restaurant Contracts and the relief related thereto:

       18.     Objections, if any, to the Sale and/or the proposed assumption and assignment of

the Restaurant Contracts, including but not limited to objections relating to any Cure Amounts



MOTION TO APPROVE SALE PROCEDURES AND SALE OF ASSETS                                       Page 7 of 13
Case 18-32805-sgj11 Doc 46 Filed 12/12/18           Entered 12/12/18 18:08:52        Page 8 of 13



and/or adequate assurances of future performance, must (i) be in writing, state with specificity the

nature of such objection, (iii) if concerning a Cure Amount, set forth a specific default in the

Restaurant Contract and claim a specific monetary amount that differs from the Cure Amount (if

any) specified by the Trustee in Exhibit B hereto (with appropriate documentation in support

thereof), (iv) comply with the Federal Rules of Bankruptcy Procedure, and (v) be filed with this

Court on or before the objection deadlines stated in the Sale Notice and Sale Procedures (the

“Objection Deadlines”) and served upon the following parties (collectively, the “Notice

Parties”):

                       i. Jason Rae, Chapter 11 Trustee
                          Lain, Faulkner & Co, P.C.
                          400 N. St. Paul, Suite 600
                          Dallas, TX 75201
                          jrae@lainfaulkner.com

                      ii. Joe E. Marshall
                          Marshall Law
                          3131 McKinney Ave, Suite 600
                          Dallas, TX 75204
                          jmarshall@marshalllaw.net

                      iii. Office of the United States Trustee
                           c/o Stephen McKitt
                           1100 Commerce Street, Room 976
                           Dallas, TX 75242
                           Stephen.McKitt@usdoj.gov

                      iv. Mark Stromberg
                          Stromberg Strock
                          8750 North Central Expressway
                          Suite 625
                          Dallas, TX 75231
                          Mark@StrombergStrock.com

       19.     The Trustee requests authorization to supplement the list of contracts and cure

amounts on Exhibit B prior to the Sale Hearing if any additional contract is designated by a

proposed purchaser for assumption and assignment as a condition to the Sale. If the Trustee is


MOTION TO APPROVE SALE PROCEDURES AND SALE OF ASSETS                                     Page 8 of 13
Case 18-32805-sgj11 Doc 46 Filed 12/12/18           Entered 12/12/18 18:08:52        Page 9 of 13



required to supplement the schedule, an additional notice will be provided to those contract parties

and the Trustee shall use commercially reasonable efforts to effectuate the assumption and

assignment of such Restaurant Contract in accordance with the Bankruptcy Code and Bankruptcy

Rules or request additional relief from the Bankruptcy Court to establish any required expedited

schedule.

       20.     The sufficiency of the notice proposed hereunder supports a finding and

determination from this Court that any person failing to timely file an objection to the Sale and/or

the assumption and assignment of any Restaurant Contract (including the establishment of the

maximum Cure Amount and the authority to assign the contract over any contractually required

consent or other restriction) will be deemed to have consented to the Sale and assumption and

assignment of the Restaurant Contracts in all respects and shall be forever barred from objecting

to the approval or closing of the Sale, including the vesting or transferring of the Divine Dining

Assets free and clear of any and all liens, claims, encumbrances and other interests except as

otherwise set forth in the Order approving the Sale or the approved asset purchase agreement.

       21.     Where a counterparty to a Restaurant Contract files a timely objection asserting a

higher cure amount than the maximum Cure Amount set forth in Exhibit B hereto, and the parties

are unable to consensually resolve the dispute, the amount to be paid with respect to such objection

will be determined at a separate hearing prior to the Sale Hearing or such other date and time as

may be fixed by this Court. All other objections to the proposed assumption and assignment of the

Restaurant Contracts will be heard at the Sale Hearing.

       22.      The combination of this Sale Motion, the Sale Notice and the Sale Procedures (a)

contains the type of information required under Bankruptcy Rule 6006 that is currently known to

the Trustee, and (b) is reasonably calculated to provide due, adequate and timely notice to all



MOTION TO APPROVE SALE PROCEDURES AND SALE OF ASSETS                                     Page 9 of 13
Case 18-32805-sgj11 Doc 46 Filed 12/12/18           Entered 12/12/18 18:08:52         Page 10 of 13



interested parties of (i) the Sale and the transfer of the Divine Dining Assets free and clear of all

liens, claims, interests and encumbrances, (ii) the assumption and assignment of the Restaurant

Contracts, (iii) the maximum amount and manner offered to satisfy the Cure Amounts, and (iv)

the deadline to file objections to the Sale, the assumption and assignment of the Restaurant

Contracts, the maximum Cure Amounts, and/or the satisfaction of the requirements for adequate

assurance of future performance.

C.     Stalking Horse Bid Protections and Sales Procedures

       23.     Pursuant to Bankruptcy Rule 6004(f)(1), sales of property outside the ordinary

course of business may be by private sale or auction. The Trustee has received an offer from

Purchaser that it wishes to accept as a “stalking horse” bid and proposes to designate Purchaser as

the “Stalking Horse Bidder”. The proposed bid is reflected in the Purchase Agreement attached

hereto as Exhibit “A-2”.      The Purchaser has no prior interest in the Debtor and, based on the

Trustee’s information and belief, has negotiated and submitted its offer under the Purchase

Agreement in good faith. The Purchaser has further demonstrated its commitment to proceed with

the Sale by submitting a $25,000.00 deposit and executing the Purchase Agreement on terms

acceptable to the Trustee. Additionally, as an existing approved franchisee for other Taco Casa

locations, Purchaser has demonstrated its ability to complete and close the sale on the terms set

forth in the Purchase Agreement.

       24.     The Trustee believes that good cause exists to expose the Divine Dining Assets to

sale at auction to test the market value of the consideration under the Purchase Agreement. An

auction conducted substantially in accordance with the Sale Procedures will enable the Trustee to

obtain the highest and best offer for the Divine Dining Assets, thereby maximizing their value for

the benefit of the bankruptcy estate. The Trustee believes that the Sale Procedures are designed to



MOTION TO APPROVE SALE PROCEDURES AND SALE OF ASSETS                                    Page 10 of 13
Case 18-32805-sgj11 Doc 46 Filed 12/12/18             Entered 12/12/18 18:08:52         Page 11 of 13



allow any other prospective bidder for the Divine Dining Assets to submit competitive bids and

participate in the auction and sale process. In that regard, The Trustee believes that the Purchase

Agreement entered into with the Purchaser enhances the success of the auction by setting a

minimum price for competing bids and providing additional certainty of closing ahead of an

auction. As a result, the Trustee requests authority to pay to such Stalking Horse Bidder the

amount of $25,000.00 (the “Break-Up Fee”) if the conditions set forth in the Sales Procedures are

satisfied. The Trustee proposes that the Break-Up Fee constitutes an administrative expense claim

against the estate under section 503(b) of the Bankruptcy Code. The Break-Up Fee would be an

actual and necessary cost of preserving the bankruptcy estate and would, in the Trustee’s view, be

commensurate to the real and substantial benefit conferred upon the estate by such Stalking Horse

Bidder. The Break-Up Fee is also reasonable and appropriate considering, among other things, the

(i) purchase price and nature of the Sale and comparable transactions, (ii) substantial efforts that

have been and are likely to be expended by the Stalking Horse Bidder, (iii) likely benefits the

Stalking Horse Bidder will provide to the estate, its creditors, and other parties in interest, and (iv)

its necessity to induce the Stalking Horse Bidder to commit to a Sale for an acceptable price.

       25.     The grant, allowance, and payment of the Break-Up Fee are in the best interest of

the estate and creditors. The Break-Up Fee has induced the Stalking Horse Bidder to submit a bid

that will serve as a minimum sales price on which the Trustee and other bidders may rely. As such,

the Stalking Horse Bidder will provide a material benefit to the sale process by increasing the

likelihood that the best possible price for the Divine Dining Assets will be received by

promoting more competitive bidding. Accordingly, the Break-Up Fee is fair, reasonable, and

appropriate as it will maximize the value for the benefit of the estate.

       26.     The payment of a break-up fee is normal and customary in transactions of this



MOTION TO APPROVE SALE PROCEDURES AND SALE OF ASSETS                                       Page 11 of 13
Case 18-32805-sgj11 Doc 46 Filed 12/12/18              Entered 12/12/18 18:08:52      Page 12 of 13



nature. Such fees frequently have been approved in connection with transactions in other chapter

11 cases. Break-up fees are a vital means to manage value maximization risk and weighs heavily

in favor of approving the Break-Up Fee. Moreover, without prompt approval of the Break-Up Fee,

the sale and liquidation process would be substantially hampered. Such fees encourage an initial

bidder to invest the time, effort, and money necessary to consummate the transaction, despite the

possibility that such bidder may not ultimately effectuate the transaction. A break-up fee is an

important tool to be used to encourage bidding. Court approval of the Break-Up Fee is necessary,

reasonable, and in the best interest of the estate and its creditors.

        27.     The Sales Procedures provide for receipt of “qualified bids” by “qualified bidders”

and set forth the specific requirements for potential bidders. In addition to relying on other key

parties in the case, including the Franchisor, the Trustee will also be contacting other existing

franchisees of Taco Restaurants throughout the State of Texas to determine if they have an interest

in participating in the sale process. The Sale Notice and Sale Procedures will provide an

appropriate framework for obtaining offers for the Sale and will enable the Trustee to review,

analyze, and compare all bids received to determine which bid is in the best interest of the estate

and its creditors and should be presented to the Court for approval at the Sale Hearing. Similarly,

the Sale Notice and Sale Procedures provide adequate notice of the assumption and assignment of

executory contracts and assure compliance with the Bankruptcy Code and Bankruptcy Rules to

provide contract parties with a fair and reasonable opportunity to protect their rights and interests.

Therefore, the Trustee respectfully requests that this Court approve the Sale Notice and Sale

Procedures at the initial hearing on this Sale Motion.

        28.     At the final hearing on this Sale Motion, the Trustee will present the highest and

best offer to the Court for approval and request that a final order be entered approving the Sale and



MOTION TO APPROVE SALE PROCEDURES AND SALE OF ASSETS                                     Page 12 of 13
Case 18-32805-sgj11 Doc 46 Filed 12/12/18              Entered 12/12/18 18:08:52      Page 13 of 13



the assumption and assignment of the Restaurant Contracts.

       WHEREFORE, PREMISES CONSIDERED, the Trustee respectfully requests that the

Court enter an order approving (a) the designation of the Purchaser as the “Stalking Horse Bidder”

and the authorization to pay the Break-Up Fee subject to the conditions in the Sale Procedures, (b)

the form and manner of notice as set forth in the proposed Sale Notice and the respective dates,

times and places for the Auction and the Sale Hearing and the deadlines for objecting to the Sale

and assumption and assignment of the Restaurant Contracts; (c) the form and manner of the Sale

Procedures; and, at the final Sale Hearing (d) approval of the Sale and assumption and assignment

of the Restaurant Contracts to the Successful Bidder; and (e) such other relief, both at law and in

equity, to which the Trustee may be justly entitled.

Dated: December 12, 2018.                          Respectfully submitted,


                                                   /s/ Joe E. Marshall      _
                                                  Joe E. Marshall
                                                  Texas State Bar No. 13031100
                                                  Marshall Law
                                                  3131 McKinney Ave., Suite 600
                                                  Dallas, Texas 75204
                                                  (214) 579-9173
                                                  Jmarshall@marshalllaw.net

                                                  Attorney for Jason Rae,
                                                  Chapter 11 Trustee


                                    CERTIFICATE OF SERVICE
       The undersigned certifies that, on December 12, 2018, a true and correct copy of the
foregoing Sale Motion was served on all parties listed on the attached service list by first-class
mail, postage prepaid, and via the Court’s CM/ECF system upon any additional parties accepting
such service.

                                                         /s/ Joe E. Marshall     __
                                                        Joe E. Marshall



MOTION TO APPROVE SALE PROCEDURES AND SALE OF ASSETS                                    Page 13 of 13
